Citation Nr: 1758219	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to posttraumatic stress disorder (PTSD) with anxiety and major depressive disorder (MDD). 


REPRESENTATION

Veteran represented by:	Don E. Cupp, Agent


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran requested a Board hearing before a Veterans Law Judge; however, he withdrew such request in October 2015 and March 2016.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his currently diagnosed erectile dysfunction is secondary to his service-connected PTSD with anxiety and MDD, to include the medications he takes for such disability. 

In a February 2013 letter, Dr. A.G. noted that the Veteran had various disabilities, including PTSD, chronic headaches, and residuals he sustained from a recent stroke. He also diagnosed the Veteran with erectile dysfunction and listed the current medications he was taking, which included Sertraline (Zoloft). In July 2014, Dr. A.G. opined that the Veteran's current erectile dysfunction was likely being further aggravated by his PTSD and depressive disorder, to include the various medications he had been prescribed. In support thereof, Dr. A.G. noted that the high levels of anxiety can interfere with sexual functioning and that people with PTSD suffer from constant anxious arousal. He also noted that special brain chemicals known as neurotransmitters were imbalanced with psychiatric disorders such as PTSD, which placed a tremendous strain on intimate relationships. Dr. A.G. further explained that side effects of antidepressants could result in sexual problems. However, he did not review the Veteran's complete record or determine to what extent the Veteran's erectile dysfunction was aggravated beyond the natural progression of such disorder in providing such opinion.

Furthermore, in December 2013, a VA examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his service-connected PTSD. In this regard, the examiner cited to a November 2010 treatment record, which noted a diagnosis of erectile dysfunction. The examiner explained that the Veteran was 81 at such time and was currently 84 at the time of the examination, and that it was well documented in medical literature that the prevalence of erectile dysfunction increases with age with some studies reporting 49 percent of men having erectile dysfunction by the age of 70. The examiner also noted that, if the Veteran's erectile dysfunction was due to his PTSD, it should have manifested itself decades ago rather than with the Veteran's advanced age. 

However, as the examiner did not provide an opinion on aggravation, an addendum opinion was provided in May 2015. At such time, the same examiner opined that the Veteran's erectile dysfunction was less likely than not aggravated beyond its natural progression by his service-connected PTSD and associated medications. In this regard, the examiner noted that based on the Veteran's current age of 86, any possible aggravation from the Veteran's PTSD and depressive disorder, to include medications he had been prescribed, would most likely be insignificant compared to the natural progression of erectile dysfunction with aging. With regard to the July 2014 opinion from Dr. A.G., the examiner noted that such opinion was potentially unreliable. Specifically, the examiner found that Dr. A.G. based his opinion on the wrong onset date for the Veteran's erectile dysfunction as February 2013 and that such date most likely biased Dr. A.G.'s opinion because it caused him to believe that the Veteran's erectile dysfunction began following the treatment of PTSD with medications. The examiner explained that VA treatment records dated in 2010 following a transient ischemic attack showed that the Veteran's PTSD was managed without medication and thus, the Veteran's erectile dysfunction began prior to taking the medications alluded to in Dr. A.G.'s opinion.     

However, the Board finds that a remand is warranted to obtain another addendum opinion. In this regard, a December 2002 letter from Dr. M.D. noted that the Veteran had been in treatment with her for the diagnosis of PTSD since October 2002 and that his treatment included medication management and psychotherapy. Dr. M.D. also noted that the Veteran was currently taking Zoloft daily, which was also one of the Veteran's current medications Dr. A.G. listed in his July 2014 opinion. Thus, it appears that the VA examiner discredited Dr. A.G.'s opinion on an inaccurate factual premise that the Veteran's erectile dysfunction was diagnosed prior to the Veteran taking medication for his PTSD. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Furthermore, while the VA examiner cited literature for the determination that the Veteran's erectile dysfunction was related to his age, the Veteran submitted medical literature addressing the relationship between PTSD and erectile dysfunction.  Therefore, an addendum opinion addressing such matters is needed to adjudicate the claim.

Furthermore, the Board notes that the 2010 VA treatment records the VA examiner cited to in his opinions are not associated with the Veteran's claims file. Thus, on remand, the AOJ should associate these and any other outstanding treatment records with the Veteran's electronic claims file. Moreover, a review of the record does not indicate that the Veteran has been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim. Thus, such should be accomplished on remand.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for erectile dysfunction as secondary to his service-connected PTSD with anxiety and MDD.

2. The AOJ should obtain and associate all VA treatment records dated from June 2009 to present, to include those pertaining to the Veteran's transient ischemic attack and those dated on August 5, 2010, November 2, 2010, and December 3, 2010 as cited by the VA examiner, with the Veteran's electronic claims file.  

All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3. After all outstanding records have been associated with the claims file, arrange to have the claims file forwarded to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  

Following a review of the record, the examiner should offer an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused OR aggravated by his service-connected PTSD with anxiety and MDD. If aggravation is found, the examiner should determine, if possible, to what extent the erectile dysfunction was aggravated beyond the natural progression of such disorder.

The examiner must consider and discuss the July 2014 opinion from Dr. A.G., which noted that the Veteran's erectile dysfunction was likely being further aggravated by his PTSD, to include the various medications he had been prescribed; the December 2002 letter from Dr. M.D., indicating that the Veteran was on medication for treatment for his PTSD prior to his diagnosis of erectile dysfunction; and the medical literature submitted by the Veteran addressing a relationship between PTSD and erectile dysfunction. 

A complete rationale for any opinion expressed must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




